Motion Denied; Order filed July 16, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00991-CR
                                ____________

                        BRYAN O. KOSSIE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1356861


                                    ORDER

      Appellant is represented by appointed counsel, Joseph Salhab. Appellant’s
brief was originally due March 23, 2015. We have granted a total of more than 90
days to file appellant’s brief until July 1, 2015. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On July 9, 2015, counsel filed a further request
for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Joseph Salhab to file a brief with the clerk of this
court on or before August 19, 2015. If counsel does not timely file appellant’s brief
as ordered, the court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.